EVERETT, Chief Judge
(concurring):
The trial judge did not attempt to reconcile on the record his “opinion” that Lamphear’s testimony was inadmissible with his other “opinions.” Thus, unfortunately, we must speculate about his rationale for admitting Lamphear’s testimony. Nonetheless, I am convinced his ruling was correct.
The starting point is the judge’s “finding” that “the accused accompanied Special Agent Lucas from the vicinity of the EM Club to the NIS Office voluntarily and was not under apprehension.” Once having arrived there, he was asked some questions before receiving an Article 31 (Uniform Code of Military Justice, 10 U.S.C. § 831) warning. In the trial judge’s “opinion,” all subsequent “statements” by the accused were inadmissible. That “opinion” probably is binding upon our Court and other reviewing authorities. See United States v. Morris, 13 M.J. 297 (C.M.A.1982) (Everett, C. J., concurring in the result). Moreover, even if it were examined de novo, that “opinion” at the least is not clearly erroneous. However, a question as to identity falls outside the purview of the Article 31(b) warning requirement. United States v. Davenport, 9 M.J. 364, 369 (C.M.A.1980). Therefore, construing the trial judge’s “opinion” in context, I infer that he did not intend to rule that, despite the absence of a warning, appellee’s self-identification in response to a question was inadmissible.
Therefore, Leiffer’s presence at the NIS Office and knowledge of his identity were lawfully obtained. At that point the investigators possessed information which set in motion a process which would have led inexorably to the discovery of Lamphear, even if appellee had received an Article 31 warning and had remained silent thereafter.1 The unwarned statements by appellee to the NIS investigators did not mention Lamphear and were not the reason his information — and ultimately his testimony— came to light. Accordingly, I join Judge Cook in concluding that, under recent Supreme Court precedents, the exclusionary rule did not require exclusion of Lamphear’s testimony at appellee’s trial. It follows that I answer the certified question in the negative and join in remanding the case to the United States Navy Court of Military Review for further proceedings.

. Ironically, if Leiffer had refused to talk to the agents, his silence undoubtedly would have caused the investigators to seek further information about him from his associates; since at the time of the “field interrogation” Lamphear was known to have been with appellee on August 23, he would have been contacted immediately by NIS.


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).